DETAILED ACTION
Status of Application
	This action is responsive to national stage application filed 06/30/2020.  Original claims 1-15 are currently pending and under examination herein.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) accompanying the application papers in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. Initialed copies of the IDS are included with the mailing of this Office action. 
Objection – Specification
	The disclosure is objected to because of the following informalities:
	(I) referring to page 1, the related application data should be updated to reflect national stage entry from a PCT application as per Application Data Sheet accompanying the application papers; and 
	(II) referring to page 5, penultimate paragraph, “15” (second occurrence) should be changed to --16-- (i.e., carrier gas input 16 as per Fig. 1). 
	Appropriate correction of the specification is required. 

Objection – Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 7, 9, 16 and 29 (see Fig. 1).  
Objection – Claims
	Claim 3 is objected to because of the following informalities: omission of the word --to-- after “corresponding” in line 6. 
Claim 5 is objected to because of the following informalities: omission of the word –pressures—after “peak” in line 2.  
Appropriate correction of the aforementioned claims is required. 

Claim Rejection – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the phrase "such as" (see line 1) renders the claim indefinite because it is unclear whether the operating parameters following the phrase are intended to be limitation(s) of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olsen et al (EP 1767550 A1; hereinafter, ‘Olsen’).
	Regarding Claim 1, Olsen discloses a method for controlling a fluidized bed reactor (Abs., method of controlling ... fluidized bed) comprising: 
forming a fluidized bed in a reactor (Abs., reactor containing ... fluidized bed), the fluidized bed including monomers and catalyst (Para. [0018], maintaining the bed in a fluidized state, feeding the catalyst, feeding the monomer(s)), and producing a polymer product (Para. [0018], polymer product); 
discharging the polymer product from the reactor to a product discharge tank (Para. [0018],
Polymer product is withdrawn intermittently or continuously (from reactor) ... into tank 10; Fig. 1, discharge tank 10); 
discharging the polymer product from the product discharge tank to a blow tank (Para. [0018], discharge tank 10 may be connected ... with another tank 12; wherein tank 12 is commonly referred to in the art as a blow tank); 

changing one or more reactor operating inputs based on the measured blow tank pressure (Para. [0050], During "condensed mode" operation, when the equalization pressure in the discharge vessels is observed to increase, the bypass valve 21 is opened and the flowrate of enriched liquid bypass stream 19 is increased while the liquid content of the recycle stream 3 is reduced. This serves to reduce the liquid content in the polymer product discharge streams 8 and 8’. The magnitude of the pressure being measured in the discharge vessels 10, 10’, 12, 12’ is thereby reduced and the rate of product transfer is thereby improved.).  Inasmuch as the increased flowrate of enriched liquid bypass stream 19 enters reactor 1 via line 20 (see Fig. 1), Olsen effectively teaches changing one or more reactor operating inputs based on the measured blow tank pressure in accordance with the instant method.  
Regarding Claim 9, Olsen discloses the method for controlling a fluidized bed reactor of claim 1, wherein the one or more reactor operating inputs are changed to control a wet zone or fluidized bed penetration in the reactor (Para. [0050], During “condensed mode" operation, when the equalization pressure in the discharge vessels is observed to increase, the bypass valve 21 is opened and the flowrate of enriched liquid bypass stream 19 is increased while the liquid content of the recycle stream 3 is reduced. This serves to reduce the liquid content in the polymer product discharge streams 8 and 8’. The magnitude of the pressure being measured in the discharge vessels 10, 10’, 12, 12' is thereby reduced and the rate of product transfer is thereby improved; Abs., Method of controlling the temperature in a fluidized bed wherein an exothermic reaction is conducted to make particulate product in a reactor containing said fluidized bed maintained by the distribution of fluid at a fluid distribution level and wherein said particulate product is withdrawn at a product withdrawal level within said fluidized bed, comprising continuously or intermittently removing from said reactor a stream of fluid; see also Claim 1).

Regarding Claim 11, Olsen discloses the method for controlling a fluidized bed reactor of claim 1, further comprising relieving pressure from the product discharge tank prior to discharging the product to the blow tank (Para. [0074], During a discharge process, the polymer product and raw material fluids exit through either line 8 or 8' into either vessel 10 or 10’ (parallel product discharge tanks). This product
removal obtained by opening either valve 9 or 9’ when the downstream vessel 10 or 10’ is initially at a lower pressure than the reactor vessel 1. During the solid and fluid transfer into the vessel, a vent valve 65 or 65' is opened, allowing a portion of the fluid in the vessel to be returned to the reactor vessel 1. The choice for product withdraw vessel as 10 or 10’ is alternated. The parallel vessel, which did not
receive the polymer product, would subsequently serve as a pressure equalization vessel with the vent from the discharge vessel.; Para. [0078], the first step is the polymer discharge and venting into vessel 10 (product discharge tank). The pressure equalization with vessel 10’ (a parallel product discharge tank) was the second step. The third step was the transfer of polymer and fluids into vessel 12 (blow
tank); See also Fig. 12).

conduit 62 interconnecting vessel 10 with the upper portion of the fluidized bed 2 is open, thus allowing fluid to return to the reactor; See also Fig. 12) (or the top of the reactor).
Regarding claim 13, Olsen discloses the method for controlling a fluidized bed reactor of claim 1, further comprising changing the product discharge tank to a first reference pressure prior to discharging the polymer product from the product discharge tank to the blow tank (Para. [0078], The total time duration (of discharge event) includes several sequential batch steps. The first step is the polymer discharge and venting into vessel 10 (product discharge tank). The pressure equalization with vessel 10’ (secondary product discharge tank) was the second step. The third step was the transfer of polymer and fluids into vessel 12 (blow tank)).
Regarding Claim 14, Olsen discloses the method for controlling a fluidized bed reactor of claim 1, further comprising changing the blow tank to a second reference pressure prior to discharging the polymer product from the product discharge tank to the blow tank (Para. [0079], lower the pressure in vessel 12 (blow tank) to 140 psia, prior to the transfer of the solid polymer product (from product discharge tank 10); See also Fig. 1, and Para. (0018)).

Common Ownership Notice
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen in view of Parrish et al (US 2009/0214395 A1; hereinafter, ‘Parrish’).
Regarding Claim 2, Olsen discloses the method for controlling a fluidized bed reactor of claim 1 (Abs., method of controlling ... fluidized bed), further comprising determining blow tank pressure (Para. [0049], pressure measurement and transmitter devices are installed on the discharge vessels ... 12 (blow tank)). Olsen fails explicitly to disclose determining peak pressure and using the peak pressure to change the one or more reactor operating inputs. Parrish, directed to the field of removing polymerized product from a fluidized bed reactor (Parrish, Abs.; Parrish, Para. [0005]), teaches determining peak pressure (Parrish, Para. [0009], detector that provides a peak value; Parrish, Para. [0062], suitable detectors 
Regarding Claim 3, Olsen discloses the method for controlling a fluidized bed reactor of claim 1 (Abs., method of controlling ... fluidized bed), further comprising: discharging the polymer product from the product discharge tank to the blow tank (Para. [0018], discharge tank 10 may be connected ... with another tank 12; tank 12 being commonly referred to in the art as a blow tank). Olsen fails explicitly to disclose performing the said discharge two or more times; measuring pressure each time the polymer product is discharged from the product discharge tank to the blow tank to determine multiple pressures, each corresponding to a discharge of product into the blow tank; changing the one or more reactor operating inputs based on the multiple pressures. Parrish is in the field of removing polymerized product from a fluidized bed reactor (Parrish, Abs.; Parrish, Para. [0005]). Parrish teaches discharging the polymer product from the product discharge tank to the blow tank (Parrish, Fig. 1, product tank 1 also comprises a means for emptying the product tank, shown as a blow tank 5; see also Parrish, Para. [0063]) two or more times (Parrish, Para. [0032], multiple discharge and detection events are occurring); measuring pressure each time the polymer product is discharged from the product discharge tank to the 
Regarding Claim 4, modified Olsen discloses the method for controlling a fluidized bed reactor of claim 3.  Olsen discloses a blow tank and product is discharged into the blow tank (Para. [0018], discharge tank 10 may be connected ... with another tank 12; tank 12 being commonly referred to in the art as a blow tank; Para. [0049], pressure measurement and transmitter devices are installed on the discharge vessels...12). Olsen fails explicitly to disclose further comprising measuring the peak pressure for each discharge; and changing the one or more reactor operating inputs based on the multiple peak pressures. Parrish is in the field of controlling product discharge from a fluidized bed reactor (Parrish, 
Para. [0018], the product discharge valve of a fluidized bed reactor is opened and closed for a controllable time period using a system that includes a detector, a control system, and various control algorithms). It would have been obvious to one of ordinary skill in the art at the time of filing to modify Olsen with the teaching of Parrish for the purpose of measuring the peak pressure for each discharge of product into the blow tank; and changing the one or more reactor operating inputs based on the multiple blow tank peak pressures. The motivation for doing so would have been that there exists a need for new product removal strategies that can help minimize the loss of reactor gases when the polymer product is removed, but which do not hinder the removal of the solid product during product discharge (Parrish, Para. [0004)).
Regarding Claim 5, modified Olsen discloses the method for controlling a fluidized bed reactor of claim 4.  Olsen discloses a blow tank and product is discharged into the blow tank (Para. [0018], discharge tank 10 may be connected ... with another tank 12; tank 12 being commonly referred to in the art as a blow tank; Para. [0049], pressure measurement and transmitter devices are installed on the
discharge vessels...12).  Olsen fails explicitly to disclose further comprising averaging two or more of the multiple peak to obtain an average peak pressure; and changing the one or more reactor operating inputs based on the average peak pressures. Parrish is in the field of controlling product discharge from a fluidized bed reactor (Parrish, Abs.; Parrish, Para. (0005]). Parrish teaches averaging two or more of the multiple peak to obtain an average peak pressure; and changing the one or more reactor operating inputs based on the average peak pressures (Parrish, Para. [0062], suitable detectors include ... pressure 
Regarding Claim 6, modified Olsen discloses the method for controlling a fluidized bed reactor of claim 5. Olsen discloses a blow tank and product is discharged into the blow tank (Para. [0018], discharge tank 10 may be connected ... with another tank 12; tank 12 being commonly referred to in the art as a blow tank; Para. (0049), pressure measurement and transmitter devices are installed on the
discharge vessels ... 12). Olsen fails explicitly to disclose wherein the average peak pressure is a weighted average that emphasizes more recent measurements. Parrish is in the field of controlling product discharge from a fluidized bed reactor (Parrish, Abs.; Parrish, Para. [0005]).  Parrish teaches wherein an average peak pressure is a weighted average that emphasizes more recent measurements
(Parrish, Para. [0062], suitable detectors include ... pressure sensor; Parrish, Para. [0009], detector that provides a peak value ... the control algorithm can calculate the average detector response value; Parrish, Para. [0103] - Para. [0107], control algorithm comprising ... selecting a test period comprising 
Regarding claim 15, modified Olsen discloses the method for controlling a fluidized bed reactor of claim 3. Olsen discloses determining blow tank pressure (Para. [0049], pressure measurement and transmitter devices are installed on the discharge vessels ... 12 (blow tank)). Olsen fails explicitly to disclose wherein trends (such as rate of change and/or acceleration of rate of change) are determined from the multiple pressure measurements and used to control the one or more reactor operating inputs.  Parrish is in the field of controlling product discharge from a fluidized bed reactor (Parrish, Abs.; Parrish, Para. [0005]). Parrish teaches wherein trends (such as rate of change and/or acceleration of rate of change) are determined from the multiple pressure measurements and used to control the one or more reactor operating inputs (Parrish, Para. [0032], the fill valve is opened for a finite, pre-determined time period to transfer solid product into the product tank, after which the fill valve is closed and the product tank is emptied ... While the multiple discharge and detection events are occurring, a control algorithm along with the control system are used to adjust the pre-determined time period to increase or decrease the proportion of discharge cycles in which the solid particulate product is detected with the detector; Parrish, Para. [0062], suitable detectors include ... pressure sensor; Parrish, Claim 13 (c), while performing step (b) (a discharge cycle), calculating a desired adjustment ... using a control algorithm and at least one detector response; Parrish, Claim 13 (a), (iv), a control system in communication with the .

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen in view of Pelton (US 8980195). 
Regarding claim 7, Olsen discloses the method for controlling a fluidized bed reactor of claim 1. Olsen discloses a blow tank and product is discharged into the blow tank (Para. [0018], discharge tank 10 may be connected ... with another tank 12; tank 12 being commonly referred to in the art as a blow tank; Para. [0049], pressure measurement and transmitter devices are installed on the discharge vessels ... 12).  Olsen fails explicitly to disclose further comprising creating a pressure profile each time product is discharged; and using the pressure profile to change the one or more reactor operating inputs.  Pelton is in the analogous field of fluidized bed reactor transport control (Pelton, Abs.; Col. 1, Ln. 56- Col. 2, Ln. 9) and teaches further comprising creating a pressure profile each time product is discharged; and using the pressure profile to change the one or more reactor operating inputs (Pelton, Col. 2, Lns. 5-9, Maintaining the pressure differentials between most or all of the inlets and/or outlets of the transport reactor 105 is sometimes referred to as maintaining the operational pressure profile of a system, for example the transport reactor 105; Pelton, Col. 6, Lns. 9-18, The integrally geared compression system 201 can be used to control or adjust the operational pressure profile of the gasifier 205 such that a circulation flow rate through the gasifier 205 can be maintained between predetermined ranges. 
Regarding Claim 8, modified Olsen discloses the method for controlling a fluidized bed reactor of claim 7. Olsen discloses a blow tank and product is discharged into the blow tank (Para. [0018], discharge tank 10 may be connected ... with another tank 12; tank 12 being commonly referred to in the art as a blow tank; Para. [0049], pressure measurement and transmitter devices are installed on the
discharge vessels ... 12).  Olsen fails explicitly to disclose wherein multiple pressure profiles are used to change the one or more reactor operating inputs. Pelton is in the analogous field of fluidized bed reactor transport control (Pelton, Abs.; Col. 1, Ln.56-Col. 2, Ln. 9) and teaches wherein multiple pressure profiles are used to change the one or more reactor operating inputs (Pelton, Col. 2, Lns. 5-9, Maintaining the pressure differentials between most or all of the inlets and/or outlets of the transport reactor 105 is sometimes referred to as maintaining the operational pressure profile of a system, for example the transport reactor 105.; Pelton, Col. 6, Lns. 9-18, The integrally geared compression system 201 can be used to control or adjust the operational pressure profile of the gasifier 205 such that a circulation flow rate through the gasifier 205 can be maintained between predetermined ranges. Controlling the operational pressure profile of the gasifier 205 to maintain the circulation flow rate can include maintaining the pressure differentials between the inlets, the outlets, and/or the purge nozzles disposed about the gasifier 205.; Pelton, Col. 6, Lns. 5-8, Two or more integrally geared compression systems 201 

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hartley et al (US 6255411 B1) is cited as pertinent to a product removal procedure involving a sequential arrangement of product discharge tanks and blow tanks (note Fig. 2), for removing polymerized product from a fluidized bed reactor.   The citation does not teach changing reactor operating input(s) based on the measured blow tank pressure as in the present invention. 

Conclusion
	No claims are in condition for allowance at this time. 

Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
<http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/09-29-21





.